Exhibit 10.11

 

FIFTH AMENDMENT TO NON-NEGOTIABLE SUBORDINATED SECURED PROMISSORY NOTE

 

THIS FIFTH AMENDMENT TO NON-NEGOTIABLE SUBORDINATED SECURED PROMISSORY NOTE
(this "Fifth Amendment") is entered into as of November 16, 2016 between
INTERPACE DIAGNOSTICS GROUP, INC., a Delaware corporation formerly known as PDI,
INC., a Delaware corporation (“IDG”), INTERPACE DIAGNOSTICS, LLC, a Delaware
limited liability company (“Parent”, together with IDG, the “IDG Parties” or
“Borrower Parties”) and REDPATH EQUITYHOLDER REPRESENTATIVE, LLC ("Lender").

 

W I T N E S S E T H:

 

WHEREAS, the IDG Parties and Lender have entered into that certain
Non-Negotiable Subordinated Secured Promissory Note dated October 31, 2014 as
amended by that certain Amendment No. 1 to Note dated as of July 30, 2015 as
further amended by that certain Limited Waiver, Consent and Amendment No. 2 to
the Note dated as of October 30, 2015 as further amended by that certain Third
Amendment to Non-Negotiable Subordinated Secured Promissory Note dated as of
September 30, 2016 and as further amended by that certain Fourth Amendment to
Non-Negotiable Secured Promissory Note dated as of October 31, 2016 (as the same
may be further amended, modified, supplemented, extended or restated from time
to time, the "Note");

 

WHEREAS, pursuant to the Note, Lender agreed to extend to the IDG Parties, and
the IDG Parties agreed to repay, financing in the original principal amount of
$11,000,000.00 which was subsequently reduced to $10,670,000 (the “Loan”).

 

WHEREAS, repayment of the Loan is secured by, among other things, (1) that
certain Guarantee and Collateral Agreement dated as of October 31, 2014 (as
amended or modified from time to time, the “Guaranty”) executed by IDG, Parent,
Group DCA, LLC, PDI BioPharma, LLC f/k/a Interpace BioPharma, LLC, Interpace
Diagnostics Lab Inc. f/k/a JS Genetics, Inc., and Interpace Diagnostics
Corporation, successor-by-merger to Redpath Acquisition Sub, Inc. (“Interpace
Diagnostics Corporation” and collectively, the “Guaranty Parties”) in favor of
Lender, and (2) that certain Intellectual Property Security Agreement dated
November 1, 2014 (“IP Security Agreement”) executed by Interpace Diagnostics
Corporation in favor of Lender.

 

WHEREAS, the Note, Guaranty, and IP Security Agreement, together with all other
documents relating to or governing the Loan shall be referred to as the “Loan
Documents.”

 

WHEREAS, the IDG Parties have requested that Lender modify terms set forth in
the Note, including, among other things, an extension of the due date for the
first installment payment due under the Note, and in connection therewith, the
IDG Parties and Lender have agreed to amend the Note on the terms and conditions
set forth in this Fourth Amendment, in the manner hereinafter set forth;

 

WHEREAS, the IDG Parties have confirmed to Lender that the IDG Parties have no
defenses to or offsets of any kind against any of the indebtedness due under the
Note; and

 

 
1

--------------------------------------------------------------------------------

 

 

WHEREAS, this Fifth Amendment shall amend and continue to evidence the
indebtedness outstanding under the Note but not be a payment, satisfaction,
cancellation or novation of the Note.

 

NOW, THEREFORE, the parties hereto, for good and valuable consideration, the
receipt and sufficiency thereof being hereby acknowledged, and intending to be
legally bound hereby, covenant and agree as follows, to be effective as of the
Effective Date:

 

1.     The Recitals set forth above are hereby incorporated herein by reference.

 

2.     Any initially capitalized terms used in this Fifth Amendment without
definition shall have the meanings assigned to those terms in the Note. To the
extent that any term or provision of this Amendment is or may be inconsistent
with any term or provision in the Note, the terms and provisions of this Fifth
Amendment shall control.

 

3.     Amendments to Note.

 

(a)     Section 4 of the Note is amended and restated as follows:

 

“Payments. Subject to Section 8 of this Note, PDI shall make (8) installment
payments of principal, each equal to One Million Three Hundred Thirty-Three
Thousand Seven Hundred Fifty Dollars ($1,333,750) together with accrued and
unpaid interest thereon as computed under Section 2 herein, if any. The first
payment shall be due on December 31, 2016, and subsequent payments shall be made
on the first day of each fiscal quarter, beginning on April 1, 2017. If not paid
sooner, all principal and accrued interest herein shall be due and payable on
October 1, 2018.”

 

(b)     Section 10 of the Note is amended to add a new subpart (g) as follows:

 

“(g)     the PDI Parties (defined below), together with their successors,
subsidiaries and affiliates, shall fail at any time to maintain a minimum net,
cash balance from operations of no less than $400,000 (excluding proceeds from
borrowed money) at the end of every week as reflected on the 13-Week Cash Flow
Forecast (as defined below). Notwithstanding the foregoing, so long as an Event
of Default does not exist and would not exist under this Note or under that
certain Credit and Security Agreement , dated as of September 28, 2016 (the “A/R
Line of Credit”), by and between SCM Specialty Finance Opportunities Fund, L.P.,
a Delaware limited partnership, as lender, the IDG Parties and Interpace
Diagnostics Corporation, a Delaware corporation (“IDC” and together with the IDG
Parties, collectively, the “PDI Parties”), as borrowers, after giving effect to
any draw on the A/R Line of Credit, and the PDI Parties are in compliance with
this Section 10(g) at the time of any such draw, the PDI Parties shall have the
right to make borrowings under the A/R Line of Credit, provided that the PDI
Parties shall provide the Lender with notice of any draw under the A/R Line of
Credit at least one business day prior to such draw.”

 

 
2

--------------------------------------------------------------------------------

 

 

(c)     The Note is hereby amended to add a new Section 21 as follows:

 

“21.     13-Week Cash Flow Forecast. On or before Tuesday of each week,
commencing November 22, 2016, the PDI Parties shall provide the Lender with a
rolling 13-week cash flow forecast together with a variance report to budget for
the immediately preceding week.”

 

4.     The IDG Parties hereby represent and warrant that all security interests
and liens in the collateral as security for the obligations of the IDG Parties
to Lender under Note and Loan Documents related thereto, including the liens,
security interests, mortgages, and pledges granted by the IDG Parties under the
Guaranty and IP Security Agreement, are valid and enforceable and shall continue
unimpaired and in full force and effect, and shall continue to cover and secure
all of the IDG Parties’ existing and future obligations to Lender, as modified
by this Fifth Amendment.

 

5.     Nothing contained herein shall operate to release any Borrower Party, any
Guarantor Party or any other person or persons from their liability to keep and
perform the provisions, conditions, obligations, and agreements contained in the
Note and the related Loan Documents, except as herein modified, and each
Borrower Party and each Guarantor Party, by its joinder hereto, hereby reaffirms
that each and every provision, condition, obligation, and agreement in the Loan
Documents shall continue in full force and effect, except as herein modified.
This Fifth Amendment shall not constitute or be construed as a waiver of any
Event of Default or event which with the giving of notice or the passage of time
or both would constitute an Event of Default by Borrowers under any of the
existing Loan Documents or any of Lender's rights and remedies with respect
thereto. The validity, priority and perfection of all security interests and
other liens granted or created by the Loan Documents is hereby acknowledged and
confirmed, and the Loan Documents shall continue to secure the Loans, as amended
by this Amendment, without any change, loss or impairment of the priority of
such security interests or other liens.

 

6.     This Fifth Amendment may be signed in any number of counterpart copies
and by the parties to this Fifth Amendment on separate counterparts, but all
such copies shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page to this Fifth Amendment by facsimile or
by .pdf transmission shall be effective as delivery of a manually executed
counterpart. Any party so executing this Fifth Amendment by facsimile
transmission shall promptly deliver a manually executed counterpart, provided
that any failure to do so shall not affect the validity of the counterpart
executed by facsimile transmission.

 

7.     This Fifth Amendment will be binding upon and inure to the benefit of the
IDG Parties and Lender and their respective heirs, executors, administrators,
successors and assigns.

 

8.     Guarantor Consent. By executing this Fifth Amendment, the Guarantor
Parties expressly consent to the amendments herein and reaffirm all guarantees
and security agreements, including, without limitation, the Guaranty and the IP
Security Agreement, executed by Guarantor Parties in favor of Lender which are
related to debts owed by the IDG Parties to Lender.

 

[signature pages follow]

 

 
3

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have caused this Fifth Amendment to be executed
by their duly authorized officers as of the date shown above.

 

 

BORROWER PARTIES:

 

INTERPACE DIAGNOSTICS GROUP, INC., a Delaware corporation, formerly known as
PDI, INC., a Delaware Corporation

 

 

By:           /s/ Jack E. Stover     

Name: Jack E. Stover

Title: President & CEO

 

INTERPACE DIAGNOSTICS, LLC, a Delaware limited liability corporation

 

 

By:           /s/ Jack E. Stover     

Name: Jack E. Stover

Title: President & CEO

 

 

GUARANTOR PARTIES:

 

GROUP DCA, LLC, a Delaware limited liability company

 

 

By:           /s/ Jack E. Stover     

Name: Jack E. Stover

Title: President & CEO

 

 

PDI BioPharma, LLC, a New Jersey limited liability company, f/k/a Interpace
BioPharma, LLC, a New Jersey limited liability company

 

 

By:           /s/ Jack E. Stover     

Name: Jack E. Stover

Title: President & CEO

 

 

[signatures continued on following page]

 

 
4

--------------------------------------------------------------------------------

 

 

[signatures continued from previous page]

 

 

INTERPACE DIAGNOSTICS LAB INC., a Delaware corporation, f/k/a/ JS Genetics,
Inc., a Delaware corporation

 

 

 

By:           /s/ Jack E. Stover     

Name: Jack E. Stover

Title: President & CEO

 

INTERPACE DIAGNOSTICS CORPORATION, a Delaware corporation, successor-by-merger
to Redpath Acquisition Sub, Inc., a Delaware corporation

 

 

By:           /s/ Jack E. Stover     

Name: Jack E. Stover

Title: President & CEO

 

 
5

--------------------------------------------------------------------------------

 

 

[signatures continued from previous page]

 

 

LENDER:

 

REDPATH EQUITYHOLDER REPRESENTATIVE, LLC, a Delaware LLC

 

By:           /s/ Jon Schwartz     

Name: Jon Schwartz

Title: CFO

 

 

6